Loring, J.
The question upon which the rights of the defend*9ants in this case depend is this: Were the interests which the legatees took under the third clause of the will legal or equitable interests ?
A testator cannot qualify a devise of a legal estate in land or a bequest of an absolute legal interest in personal property by a provision that the devisee’s estate or the legatee’s interest shall not be alienated nor taken for his debts. Of that there never has been and is not now any doubt. Co. Lit. 223 a. Blackstone Bank v. Davis, 21 Pick. 42. Gleason v. Fayerweather, 4 Gray, 348. Lane v. Lane, 8 Allen, 350. Broadway National Bank v. Adams, 133 Mass. 170, 171. Todd v. Sawyer, 147 Mass. 570. Winsor v. Mills, 157 Mass. 362, 363, 364. Butterfield v. Reed, 160 Mass. 361. Cushing v. Spalding, 164 Mass. 287. See also Ide v. Ide, 5 Mass. 500 ; Bassett v. Nickerson, 184 Mass. 169; Galligan v. McDonald, 200 Mass. 299.
On the other hand it must be taken now to be settled in this Commonwealth that in case of the devise of an equitable fee in land or the bequest of an equitable interest in personal property the rule which originated in Broadway National Bank v. Adams, 133 Mass. 170, obtains, and limitations against alienation and forbidding the property to be taken for the debts of the devisee or legatee are valid. Claflin v. Claflin, 149 Mass. 19. Young v. Snow, 167 Mass. 287. Danahy v. Noonan, 176 Mass. 467. Hoffman v. New England Trust Co. 187 Mass. 205. Dunn v. Dobson, 198 Mass. 142.
Had the gift of the residue to the son of the testatrix been in terms a gift to him for life, the residue would have been held by the executor during the life of the son, the income of it would have been paid by him to the son during his life, and on his death the residue would have been paid over by the executor to the legatees to whom it was given on the son’s death. Dorr v. Wainwright, 13 Pick. 333, 338. Field v. Hitchcock, 17 Pick. 182, 183. Homer v. Shelton, 2 Met. 194, 206. Johnson v. Bridgewater Iron Manuf. Co. 14 Gray, 274. Lewis v. Shattuck, 173 Mass. 486. The gift over in that case would have been a bequest of a legal interest for which the legatee could have brought an action of contract. R. L. c. 141, § 19. We do not think that the language of Field, J., in Hooper v. Bradbury, 133 Mass. 303, 307, should be taken to mean anything more than that the relation *10between the executor and the life tenant in such a case is a trust or in the nature of a trust.
We must assume on this record that the residue consisted entirely of personal property. The bill is brought by an administrator with the will annexed as such, for instructions as to the distribution of “ assets ” in his hands.
All the personal property of a testator vests in his executor by the probate of the will. Hays v. Jackson, 6 Mass. 149, 152. Dawes v. Boylston, 9 Mass. 337, 352. Clapp v. Stoughton, 10 Pick. 463, 468. It is sometimes said that an executor holds as trustee for the legatees. But all that is meant by that is that he holds title to his testator’s goods in autre droit, Weeks v. Gibbs, 9 Mass. 74, 75, 76, and not in his own right. The right of those for whom he holds is a legal not an equitable right, and is enforced by an action at law. R. L. c. 141, § 19.
The bequest to the executor to pay the income to the son of the testatrix for life had no more effect than a devise to an heir. The result in the case at bar is the same as if there had been no bequest to the executor. This seems to have been assumed in the administration of the estate of the testatrix. The residue seems to have been administered by the administrator with the will annexed as such.
The result is that the gifts over after the son’s life estate were gifts of an absolute legal, not of an absolute equitable, interest.
The remaining question is this: Since the fourth clause of her will shows that the testatrix intended all legacies to be inalienable and not subject to be taken for the legatees’ debts, why should not the legacies given by the third clause be construed to be equitable and not legal interests in order that that intention of hers may be carried into effect? The first answer to this contention is that the province of the court is not to conjecture what the testator’s intention was and then read it into the will, but to ascertain his intention by construing the words which he used as the declaration of it. See in this connection Child v. Child, 185 Mass. 376, 378. The gifts made by the third clause are in terms bequests of legal interests, to be paid over by the executor as executor. The case at bar is quite different from the case which would have been presented if the testatrix had devised *11and bequeathed the residue of her property real and personal, or even if she had bequeathed the residue of it, consisting of personal property only, to a third person in trust to pay the income to her son for life, and upon his death to convey, pay over and distribute, or to pay over and distribute, the principal to and among the persons named in the fourth clause of her will. The duty of paying over on the son’s death was no part of the trust described in the second clause. That was left to be done by the executor exactly as if the gift to the son for life had been made without a bequest to the executor to carry it into effect. And in the second place, if the court were at liberty to enter upon this field of conjecture it is hard to believe that the testatrix intended to provide that the legacies (1) to the Young Men’s Christian Association, (2) to the Woman’s Board of Missions, (3) to the Children’s Aid Society, and (4) to the Home Missionary Society should be inalienable and not subject to the legatees’ debts. The legacy here in question and that to Henry C. Merrill stand on the same footing as the legacies to these charitable organizations. These considerations would lead the court to conjecture that it was not the intention of the testatrix in the case at bar to have the fourth clause apply to all legacies. But (as we have said) her intention must be ascertained by construing the words used by her as her declaration of it. So ascertained, it was her intention that the provisions of the fourth clause should apply to all legacies given by the will.
It has not been contended that Edward F. Merrill released his rights under the third clause of the will by giving under seal a “full receipt and discharge of all legacies under said will” when he received payment of the legacy bequeathed to him in the first clause of it.
It follows that the interest assigned by Edward F. Merrill to Ida K. Fuller was a legal interest, the assignment of it was a valid one, and the plaintiff should be directed to pay to her all sums due him under the third clause of the will.

So ordered.